on rehearing.
Brooke, J. In the original opinion handed down in this case (ante, 653), it was held that Act No. 104 of the Public Acts of 1909 was constitutional under the authority of Sonsmith v. Railroad Co., 173 Mich. 57 (138 N. W. 347). In the motion for rehearing it is pointed out that in the instant case a reason exists for holding the act unconstitutional which was absent in the Sonsmith Case.
In the original opinion handed down in this case (ante, 653), it was held that Act No. 104 of the Public Acts of 1909 was constitutional under the authority of Sonsmith v. Railroad■ Co., 173 Mich. 57 (138 N. W. 347). In the motion for rehearing it is pointed out that in the instant case a reason exists for holding the act unconstitutional which was absent in the Sonsmith Case.
It is shown by the record that the two trains which came into collision were running between points within the State of Michigan, and that in each of the trains there were two cars carrying merchandise billed to points outside the State.
It is defendant’s contention that, because of this fact, plaintiff, at the time of his injury, was engaged in interstate commerce, and, therefore, if entitled to recover at all, could recover only under the Federal *673employers’ liability act (Act of April 22, 1908, 35 U. S. Stat. 65, chap. 149).
It is further urged that Act No. 104, Public Acts of 1909, should be held unconstitutional because it is not limited in its terms to the liability of common carriers to their employees while employed in intrastate commerce. It is held in Second Employers’ Liability Cases, 223 U. S. 1 (32 Sup. Ct. 169), that the Federal net is plehary, exclusive, and supersedes State legislation covering the same field. It may be assumed that the legislature, in passing the act in question, had no intention of regulating interstate commerce, a subject wholly within the jurisdiction of Congress. We do not understand it to be questioned that the State may, within constitutional limitations, impose proper regulations upon intrastate commerce. We have held that the act in question does not constitute an infraction of those limitations (Sonsmith Case). We are of opinion, therefore, that the second point relied upon is untenable.
The first question remains. A train, operating only between two points within the State, and carrying merchandise only to destinations within the State, would clearly be subject to the regulatory provisions of the State act. Does the fact that it happens to carry one or more cars billed to a foreign destination rob it of its character as a factor in intrastate commerce?
There can be no doubt that, under such circumstances, the entire train is impressed with the qualities of a Federal agency of interstate commerce (Pedersen v. Railroad Co., 229 U. S. 146 [33 Sup. Ct. 648], and cases there cited) and as such is subject to the regulatory provisions of the Federal act. Can a train, , engaged in both interstate and intrastate commerce at ,the same time, be held to be controlled by both the Fed*674eral and State acts? A careful examination of the Federal authorities convinces us that it cannot. In St. Louis, etc., R. Co. v. Seale, 229 U. S. 156 (38 Sup. Ct. 651), it is said:
"If the Federal statute was applicable, the State statute was excluded by reason of the supremacy of the former under the National Constitution. Second, Employers’ Liability Cases, 223 U. S. 1, 53 (32 Sup. Ct. 169) ; Michigan Central R. Co. v. Vreelard, 227 U. S. 59, 67 (33 Sup. Ct. 192).”
We, are, therefore, bound to hold that plaintiff may recover only under the Federal statute.
His declaration, while it counts upon neither act specifically, was properly held by the learned trial judge to be based upon the liability fixed by the State act. This follows because of the fact that there is no averment in the declaration that, at the time of the accident, defendant was engaged in interstate commerce. At the time plaintiff commenced his action that fact could not have been known by him and could have been ascertained only with great difficulty and trouble, if at all.
Defendant was in possession of all the facts touching upon the matter and upon the trial promptly put them in evidence as a matter of defense. Should plaintiff be held to be debarred from recovery because of his failure to aver in his declaration a fact of which he was in ignorance, and which, in the nature of things, he could not ascertain?
We think it would be a reproach to thé administration of justice to so hold. It should be borne in mind that the declaration sets out facts which would impose a liability upon defendant under the Federal act, if it had charged that, at the time of the collision, defendant was engaged in interstate commerce. We are of opinion that it was not necessary for plaintiff to plead either statute, but that, upon the coming in of *675the proofs, it was the duty of the trial court to permit an amendment of the pleadings to conform thereto. It may be that, in case of the death of an injured employee, a different measure of damages is provided by the two acts. If so, the trial court will instruct the jury as to the proper rule under the applicable act. In this case plaintiff, having survived his injury, the measure of damages would, it appears, be the same under both acts. Our statute of amendments is extremely liberal. 3 Comp. Laws, §§ 10272, 10273 (5 How. Stat. [2d Ed.] §§ 12973, 12974).
Under its provisions it is the duty of the appellate court, as well as of the trial court, to make such amendments as justice requires, having due regard for the rights of parties. Following this course, we will treat plaintiff’s declaration as amended to aver that defendant was engaged in interstate commerce at the time he received his injury.
The rehearing is denied.
Steere, C. J., and Moore, McAlvay, Stone, and Ostrander, JJ., concurred. Kuhn and Bird, JJ., did not sit.